SHADUR, District Judge,
dissenting.
This dissent is occasioned not by any disagreement with the majority opinion’s thoughtful and comprehensive substantive analysis of the disputed Vermont legislation, but rather by the sense that a negative answer should have been given in the first instance to the threshold question:
Is this trip necessary?
In my view, the complex federal constitutional principles that are addressed by the majority opinion have been brought into play in the federal courts needlessly— and more important, improperly — by the Vermont Right to Life Committee, Inc. (“Committee”).
Warning alarm signals should have gone off when the Committee first brought a District Court action for declaratory judgment as to the facial unconstitutionality of three state statutes of arguable meaning, without its having gone to the source that has the final word on the actual meaning of the statutory language. Under the circumstances of this case, I believe that the Committee lacked constitutional standing to come to the federal court system for that purpose.
As for Sections 2881 and 2882 of Title 17 of the Vermont statutes, nothing that the Committee actually does even arguably runs afoul of the statutory provisions, unless a really strained reading is given to the phrase “on whose behalf’ an advertisement is published — a reading that the State of Vermont’s representatives expressly disavow and that the majority opinion itself recognizes is not at all the most plausible reading of the statutory language. And although the majority is of course right in saying that the State’s present intention not to sue the Committee for any of its actions could possibly change at some indefinite time in the future (there being no estoppel to prevent that), that point ignores the important factor that the State’s present intention has always afforded, and still affords, the Committee a risk-free opportunity to get a definitive construction of the statute directly from the horse’s mouth, rather than from the federal courts (whose reading of the statute the state courts are of course free to ignore if they want to). Indeed, even apart from the fact that the Committee could have (and should have) gone to the state courts to obtain without risk a definitive construction of the statute in the first instance— rather than getting the federal courts’ best (but wholly nonbinding) effort to discern its ultimate meaning — there is a special degree of irony in the fact that the majority opinion concludes by giving the district court the option of now seeking such a definitive reading under the newly adopted Vermont Supreme Court certification provision — almost three years after this suit was filed!
So the current situation — the absence of any “actual or threatened” injury to the Committee (as contrasted with the purely hypothetical prospect of injury at some undefined future time), plus the absence of any “conduct” on the part of the Vermont defendants (again as contrasted with a hypothetical future possibility) — brings *393squarely into play the principle quoted by the majority opinion from Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982), in turn quoting Gladstone Realtors v. Village of Bellwood, 441 U.S. 91, 99, 99 S.Ct. 1601, 60 L.Ed.2d 66 (1979):
[A]t an irreducible minimum, Art. Ill requires the party who invokes the court’s authority to “show that he personally has suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant.”
And that principle is of course still alive and well and living in Washington — as Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) has succinctly stated the first of the three requirements contained in the “irreducible constitutional minimum of standing” (id. at 102, 118 S.Ct. 1003):
First and foremost, there must be alleged (and ultimately proved) an “injury in fact” — a harm suffered by the plaintiff that is “concrete” and “actual or imminent, not ‘conjectural’ or ‘hypothetical.’ ”
Because the Committee’s purported harm fails every one of those criteria — it neither is nor has been “concrete” nor “actual” nor “imminent” — my sense is that the consequent absence of an Article III case or controversy precludes the issuance of what amounts to an advisory opinion by the majority as to the statutes’ meaning.
As for Section 2883, once more the majority is compelled to indulge what it must acknowledge to be an arguable — but by no means clear — construction of the statutory language in order to find a potential case or controversy. But once again the Committee has faced no actual injury, and it can identify only a fancied and not a real threat of injury stemming from the statutory provision. And once more, under those circumstances Valley Forge and Steel Co. teach the absence of a case or controversy and hence of Article III standing on the Committee’s part.
By definition the absence of a case or controversy closes the federal courthouse doors to the Committee, so that there is no occasion to decide the appropriateness or inappropriateness of the type of discretionary declination known as Pullman abstention (Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941)). But even on that score, it also seems ironic that the majority opinion points to concerns about delay as a reason supporting the District Court’s decision not to abstain (citing Bad Frog Brewery, Inc. v. New York State Liquor Auth., 134 F.3d 87, 93-94 (2d Cir.1998)).1
This lawsuit was launched in August 1997, nearly three years ago. If the Committee has indeed sustained a chilling of its First Amendment freedoms (something that it has really failed to demonstrate), that wound would have to be recognized as wholly self-inflicted. After all, nothing at all prevented the Committee from bringing *394its action instead in the Vermont state courts, which could well within the same time frame have provided a definitive — not merely a good faith — interpretation of the challenged statutes, and which are of course equally competent to apply federal constitutional doctrine to a statute so construed. In that regard, two decades ago Allen v. McCurry, 449 U.S. 90, 105, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) spoke disapprovingly of “a general distrust of the capacity of the state courts to render correct decisions on constitutional issues,” instead repeating “this Court’s emphatic reaffirmation ... of the constitutional obligation of the state courts to uphold federal law, and its expression of confidence in their ability to do so.” That of course remains as true today as it was then.
Indeed, one of the principal reasons for deferring to the state courts’ opportunity to construe a state statute (and particularly one of questionable constitutionality) first is the accepted truism in constitutional jurisprudence that a state’s Supreme Court, confronted with its legislature’s use of the term “gray” in a statute that would render its constitutionality suspect, is free to say that the legislature meant “black”— or meant “white”- — and can thus eliminate any such potential unconstitutionality. And no federal court is free to say nay, even if it views “black” or “white” as a total distortion of the statutory meaning or of the legislative intention or both.
In sum, I regret my inability to join the fine work product represented by the majority opinion, but that inability stems from the most fundamental of jurisprudential reasons. I respectfully dissent.

. Both the present case and the purely coincidental reference to the New York Liquor Authority in the decision just cited in the text have triggered a sense of deja vu for me. Well into my first decade in the law practice, I brought to the United States Supreme Court a challenge to an Alabama statute on the ground that, by prohibiting union membership among the employees of Alabama’s state-owned liquor stores, it violated the employees' First Amendment rights of association. Despite the clarity of the Alabama statutory language in objective terms (a sharp contrast with the Vermont legislation at issue here), the Supreme Court in Government & Civic Employees Organizing Comm. v. Windsor, 353 U.S. 364, 367, 77 S.Ct. 838, 1 L.Ed.2d 894 (1957)(per curiam) still sent the case back to the district court "to retain jurisdiction until efforts to obtain an appropriate adjudication in the state courts have been exhausted." Unlike the situation here, the impact on the clients' rights in that case was unquestionably real and immediate — not hypothetical and a speculative future problem. So unlike the situation here, Article III presented no obstacle to standing and hence to federal jurisdiction, and yet the Supreme Court eschewed that jurisdiction in favor of giving the state judicial system the first opportunity to say what the statute meant.